United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2728
                                     ___________

Kathleen Moad,                       *
                                     *
      Plaintiff - Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
Larry Massanari, Acting Commissioner *
of Social Security,1                 *
                                     *
      Defendant - Appellee.          *
                                ___________

                              Submitted: April 13, 2001

                                   Filed: August 14, 2001
                                    ___________

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
                            ___________

LOKEN, Circuit Judge.

       Fifty-four-year-old Katherine Moad applied for Social Security disability benefits
in May 1996, alleging a combination of disabling physical impairments -- carpal tunnel
syndrome in the right hand, ulnar nerve impairment in the right arm, and arthritis in the
left hand, lower back, and left hip. After an administrative hearing, the Commissioner’s
administrative law judge (“ALJ”) denied the application, finding that Moad was able

      1
       Acting Commissioner Massanari is substituted as appellee pursuant to Rule
43(c) of the Federal Rules of Appellate Procedure.
to perform her past relevant work as the general relief director for Lucas County, Iowa.
Moad sought judicial review of the adverse agency decision and now appeals the
district court’s2 judgment upholding that decision. She argues that the ALJ
misclassified her past relevant work, ignored medical evidence in evaluating her
functional limitations, and improperly discredited her subjective complaints of disabling
pain. Agreeing with the district court that substantial evidence on the record as a whole
supports the Commissioner’s decision, we affirm.

                                           I.

        Moad worked as a legal secretary for over twenty years. She developed pain
and tingling in her right hand in the late 1980’s. In September 1992 surgery, Dr.
Donald Reagan performed right carpal, ulnar, and cubital tunnel releases. Moad
returned to work as a legal secretary, but constant typing caused renewed pain in her
hands, arms, shoulders, and neck. Dr. Reagan temporarily restricted her typing in the
fall of 1993, and she stopped working as a legal secretary in early 1994. Moad’s hands
and arms improved considerably after she stopped work, but pain returned in July 1994
as a result of her gardening activities. Dr. Reagan prescribed increased exercise, anti-
inflammatory medications, a tennis elbow band, and a wrist splint.

       In January 1995, Moad began working twenty hours a week as the general relief
director for Lucas County, a job that included serving as receptionist for the Iowa
Department of Human Services at that location. In November, she complained to Dr.
Reagan of numbness in her hands and increasing pain in her arms, shoulders, and neck.
He again prescribed anti-inflammatory medications, a tennis elbow band, and a wrist
splint. When Moad returned in January 1996, Dr. Reagan noted that her hands and
arms had improved, but she continued to complain of pain in the shoulder, neck, and


      2
       The HONORABLE CHARLES R. WOLLE, Untied States District Judge for
the Southern District of Iowa.

                                          -2-
back areas. Dr. Reagan referred her to Dr. Denhart for a physiatry consult, but Moad
never visited Dr. Denhart. She quit working for Lucas County in May 1996 because
of constant pain in her hands, shoulders, and neck, a progressive arthritic condition in
her hip and lower back, and daily headaches. No treating physician advised her to
cease working.

        In May 1996, Dr. Louis Schneider examined Moad for pain in her left hip, neck,
and shoulders. Dr. Schneider found Moad to be “neurologically intact” and diagnosed
her as having left hip pain, neck and shoulder pain, and status post carpal tunnel repair.
When Moad returned in September, Dr. Schneider’s prescribed medications had greatly
improved her shoulder pain, but she complained of continuing low back and left hip
pain, which Dr. Schneider believed was caused by degenerative arthritis. After two
other physicians examined whether Moad’s hip pain stemmed from a hip or a lower
back condition, Dr. Daniel McGuire performed a lower back laminectomy in January
1997. Post-operation x-rays appeared acceptable, but Moad did not return to Dr.
McGuire, believing that he had “nicked” a nerve during the surgery. Instead, she
visited the University of Nebraska Medical Center in February 1997, where a variety
of tests suggested “mild disc degeneration” and “moderate degenerative facet disease”
in her lower back.

        At the administrative hearing in September 1997, Moad described her position
with Lucas County and testified that she quit that job because of intense pain in her
hands, neck, shoulders, back, and hip. She explained that “I couldn’t sit any longer.”
She testified that she was taking ibuprofen, Extra Strength Tylenol, and occasionally
Darvocet for pain. She described the 1992 carpal tunnel surgery as “completely
unsuccessful. I’m dropping things. My hands go to sleep.” She testified that her hip
pain went away after the January 1997 back surgery, but “it’s come back again and I
think I’m worse than I was before the surgery.” However, she had not returned to any
of her treating physicians since that surgery. Moad opined that she can walk 50 to 60
feet, stand or sit for 10 to 15 minutes, lift 10 pounds, and has trouble climbing stairs,

                                           -3-
kneeling, crawling, stooping, and squatting. Her daily activities include preparing
meals, doing dishes and laundry, caring for her eleven-year-old granddaughter, reading,
and driving to church and the grocery store but not out of town.

       After listening to Moad’s testimony and reviewing the documentary evidence,
a vocational expert (“VE”) classified her position with Lucas County as a social service
worker job falling within DICTIONARY OF OCCUPATIONAL TITLES (“DOT”) category
195.107-010. In response to a hypothetical assuming impairments the ALJ later found
Moad to possess, the VE opined that she had the residual functional capacity to
perform the Lucas County job and had acquired transferable skills that could be used
in other jobs that she had the functional capacity to perform, such as case aide, pre-
parolee counseling aide, coordinator for volunteer services, and social services
information clerk.

     At the conclusion of the administrative hearing, the ALJ ordered additional
medical examinations because Moad had not been examined since recovering from
back surgery. Dr. Lon Brewer diagnosed Moad with residuals of lumbar laminectomy,
residuals of right carpal tunnel syndrome, arthritis of the left metacarpal joint on the
first finger, and referred pain to the right upper back. Noting her problems of pain and
numbness, Dr. Brewer opined that Moad cannot lift and carry “with confidence”; can
sit or stand only 20 minutes at a time; cannot stoop, climb, or crawl; has “greatly
diminished” ability to handle objects because of arthritis in her hands and wrists; and
“cannot work an 8 hour day.” On the other hand, Dr. Michael Stein diagnosed Moad
as having chronic pain syndrome “without any objective signs.” Dr. Stein opined that
Moad is limited to lifting and carrying ten to fifteen pounds because of pain that has no
objective medical support; has no limitation in sitting; can stand and walk one to four
hours a day; and can occasionally climb, balance, stoop, crouch, kneel, and crawl. Dr.
Stein concluded: “I feel this patient needs to be in a chronic pain center to see if she
can get maximum treatment and perhaps back to work force with minimum restrictions
if any at all.”

                                          -4-
       The ALJ found that Moad can lift 20 pounds occasionally and 10 pounds
repeatedly, stand 30 minutes and sit 60 minutes at a time, and walk four to five blocks.
The ALJ found a combination of severe impairments -- low back and hip pain,
degenerative changes in the spine, carpal tunnel syndrome, and arthritis in her thumbs --
that require Moad to avoid repetitive gripping, gross or fine manipulations with her
hands, and bending, stooping, twisting, squatting, kneeling, crawling, climbing, or
pushing and pulling. Partially rejecting Moad’s claim of disabling pain, the ALJ found
that her hand impairments prevent her from performing her past relevant work as a legal
secretary, but that she has the residual functional capacity (“RFC”) to perform her past
relevant work for Lucas County. Accordingly, the ALJ concluded that she is not
disabled. See Bowen v. Yuckert, 482 U.S. 137, 141 (1987); 20 C.F.R. § 404.1520(e).



                                           II.

       Our review of the Commissioner’s decision is limited to determining whether it
is supported by substantial evidence on the record as a whole. Fines v. Apfel, 149 F.3d
893, 894 (8th Cir. 1998). Substantial evidence is less than a preponderance, but
enough evidence that a reasonable mind might find it adequate to support the
conclusion. “We must consider both evidence that supports and evidence that detracts
from the [Commissioner’s] decision, but we may not reverse merely because
substantial evidence exists for the opposite decision.” Johnson v. Chater, 87 F.3d
1015, 1017 (8th Cir. 1996).

       Moad first argues that the ALJ incorrectly classified her work for Lucas County.
Moad testified that her duties as general relief director included interviewing residents
to determine eligibility for public assistance; keeping records regarding indigent
individuals sent to the University of Iowa Hospitals and Clinics for free care;
corresponding with doctors, attorneys, employers, and the county board; developing
a budget; and preparing vouchers to be approved and paid by the board of supervisors.

                                          -5-
She also answered the phone and took messages for Department of Human Services
employees who worked at the same location. Based on this job description, the VE
classified the position in the DOT social service worker category. Moad contends that
this classification was erroneous because she did not have a degree in social work and
was not licensed to practice social work in Iowa. While DOT classifications are
sometimes important, we fail to see the relevance in this case. Moad was not disabled
if, as the ALJ found, she could perform “[t]he actual functional demands and job duties
of a particular past relevant job.” Jones v. Chater, 86 F.3d 823, 826 (8th Cir. 1996),
quoting Social Security Ruling 82-61.

       Moad next argues that her work for Lucas County was not past relevant work
because she worked part-time in the position less than eighteen months, and the DOT
suggests that it takes two-to-four years to learn the position of social service worker.
A job is past relevant work if it was “done within the last 15 years, lasted long enough
for you to learn to do it, and was substantial gainful activity.” 20 C.F.R. § 1565(a).
Here, there is no evidence suggesting that Moad failed to learn her job as general relief
director or did not competently perform any of her duties in that position. Thus,
substantial evidence supports the ALJ’s finding that this was past relevant work.

       Moad next argues that the ALJ ignored much of the relevant medical evidence
in determining her RFC and that the ALJ’s findings did not sufficiently limit the use of
her hands. The ALJ found severe impairments in Moad’s hands, wrists, hip, and lower
back. But the pre-hearing medical evidence from her treating physicians did not clarify
the extent to which these physical impairments were work-disabling. (1) Dr. Reagan
opined in January 1996 -- while Moad was working for Lucas County -- that her hands
and arms were improved and she should see Dr. Denhart for a physiatry consult about
her shoulder and neck pain, which Dr. Reagan suspected was myofascial pain. Moad
did not return to Dr. Reagan and never saw Dr. Denhart, yet she testified that her carpal
tunnel surgery was “completely unsuccessful.” (2) Moad testified that she quit the
Lucas County position in May 1996 because of intense pain, but there is no

                                          -6-
contemporaneous medical evidence supporting that testimony. (3) Moad was examined
by four doctors in late 1996 about her hip pain before Dr. McGuire performed a
laminectomy. His post-operation notes were favorable, but Moad never saw him again
and testified at the hearing that this surgery was unsuccessful. (4) Moad was examined
at the University of Nebraska Medical Center in February 1997 but never returned for
evaluation of her functional capabilities.

       Faced with this ambiguous medical evidence, the ALJ ordered two post-hearing
medical examinations. The results were less than conclusive. Dr. Brewer accepted
Moad’s complaints of disabling pain and opined that she cannot work an eight-hour
day. Dr. Stein noted her complaints of pain but found no objective medical support and
suggested that Moad could return to work with minimal or no restriction after treatment
at a chronic pain center. Having carefully reviewed the entire administrative record,
we conclude that substantial medical evidence supports the ALJ’s RFC findings. Not
all the medical evidence pointed in that direction, but what did was more than
sufficient. For example, almost a year after Moad’s January 1997 back surgery, Dr.
Stein saw “no limitation” on her capacity to sit during a workday and opined that she
could stand one to four hours in a workday and had excellent strength in her lower
extremities.

       Finally, Moad argues that the ALJ erred in discrediting her subjective complaints
of pain. Under Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), an ALJ must
look at five factors when determining this credibility issue: “(1) the claimant’s daily
activities; (2) the duration, frequency and intensity of the pain; (3) precipitating and
aggravating factors; (4) dosage, effectiveness and side effects of medication; and (5)
functional restrictions.” “[T]he question is not whether [Moad] suffers any pain; it is
whether she is fully credible when she claims that [the pain is so great] that it prevents
her from engaging in her prior work.” Benskin v. Bowen, 830 F.2d 878, 883 (8th Cir.
1987). Here, the ALJ referred repeatedly to Moad’s complaints of disabling pain and
contrasted those complaints with the medical evidence and her daily activities. The

                                           -7-
ALJ found Moad’s complaints of pain credible only to the extent consistent with his
RFC findings. In other words, pain from her physical impairments would not prevent
her from performing her past relevant work for Lucas County. We note that Moad had
not sought treatment from any physicians in the seven months prior to the
administrative hearing. See Gwathney v. Chater, 104 F.3d 1043, 1045 (8th Cir. 1997)
(“failure to seek medical assistance for her alleged physical . . . impairments contradicts
her subjective complaints of disabling conditions and supports the ALJ’s decision to
deny benefits”). Viewing the record as a whole, we conclude that substantial evidence
on the record as a whole supports this credibility finding.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -8-